UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
AL HALMANDY, et al.,                       )
                                           )
                        Petitioners,       )
                                           )
            v.                             ) Civil Action No. 05-2385 (ESH)
                                           )    (Jawad / Bacha ISN 900)
BARACK H. OBAMA, et al.,                   )
                                           )
                        Defendants.        )
__________________________________________)


                                              ORDER

       The Court held a public hearing today regarding petitioner Saki Bacha (a.k.a. Mohammed

Jawad) (ISN 900). The Court has reviewed the government’s June 18, 2009 status report (Dkt.

No. 278) and petitioner’s traverse. For the reasons stated in open court today, it is hereby

       ORDERED that respondents shall identify and expedite the security clearance of all

documents relied on by the Task Force in making its recommendation that are responsive to the

Court’s April 27 and June 2, 2009 Orders and shall produce those documents to petitioner’s

counsel and to the Court on or before July 1, 2009. It is

       FURTHER ORDERED that, consistent with paragraph 34 of the protective order, the

government shall notify petitioner’s counsel if it seeks to designate information in the

unclassified statement of facts as protected (as opposed to classified). See Protective Order and

Procedures for Counsel Access to Detainees at the United States Naval Base at Guantanamo

Bay, Cuba, In re Guantanamo Bay Detainee Litig., Misc. No. 08-442 (TFH) (D.D.C. 2008) (Dkt.

No. 409). If petitioner disputes any such designations, the government shall file a motion on or

before July 1, 2009, that identifies the specific portion(s) of the unclassified statement of facts it




                                                   1
seeks to have protected and that provides a justification for each such designation. See

Bismullah v. Gates, 501 F.3d 178, 188 (D.C. Cir. 2007) (“It is the court, not the Government,

that has discretion to seal a judicial record, which the public ordinarily has the right to inspect

and copy. Therefore, insofar as a party seeks to file with the court nonclassified information the

Government believes should be ‘protected,’ the Government must give the court a basis for

withholding it from public view.”); Parhat v. Gates, 532 F.3d 834, 853 (D.C. Cir. 2008)

(“[R]equests to designate information as protected require specificity.”). It is

       FURTHER ORDERED that, based on the agreement of the parties, the Court has set the

following briefing schedule:

       1.       Petitioner’s motion to suppress petitioner’s statements, including any supporting

                evidence that has not previously been appended to the statement of facts or

                petitioner’s traverse, is due on or before July 1, 2009.

       2.       Respondents’ opposition, including any supporting evidence that has not

                previously been appended to the statement of facts or petitioner’s traverse, is due

                on or before July 15, 2009. The government’s opposition shall identify any

                witnesses that it intends to call at the motions hearing.

       3.       Petitioner’s reply is due on or before July 22, 2009, and he must identify any

                witnesses he intends to call at the motions hearing.

       A status conference for petitioner Bacha / Jawad is set for July 16, 2009, at 2:00 P.M. in

Courtroom 14. A hearing on petitioner’s motion to suppress is set for August 5 and 6, 2009, in

Courtroom 14.

       SO ORDERED.




                                                  2
                      _________/s/______________
                      ELLEN SEGAL HUVELLE
                      United States District Judge


Date: June 19, 2009




                        3